 



Exhibit 10.1
CARRIAGE SERVICES, INC.
Amendment No. 1
To
2006 Long-Term Incentive Plan
(Effective January      , 2007)
     THIS AMENDMENT NO. 1 (this “Amendment”) to the 2006 Long-Term Incentive
Plan (the “Plan”), of CARRIAGE SERVICES, INC., a Delaware corporation (the
“Company”), originally adopted effective May 25, 2006;
     WHEREAS, the Board of Directors of the Company has approved an amendment to
the Plan to provide that the “Fair Market Value” as defined thereunder shall be
based upon the closing price (rather than the average of the highest and lowest
selling prices) of a share of the Company’s Common Stock;
     NOW, THEREFORE, the Plan shall be amended as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings given such terms in the Plan.
     2. Amendment. Section 2.15 of the Plan is hereby amended in its entirety so
that, as amended, said Section 2.15 shall read as follows:
     “2.15 ‘Fair Market Value’ means (a) for so long as the Common Stock is
listed on the New York Stock Exchange or any other national stock exchange, the
closing price for such stock as quoted on such exchange for the date the Award
is granted (or if there are no sales for such date of grant, then for the last
preceding business day on which there were sales), (b) if the Common Stock is
traded in the over-the-counter market, the closing price as reported by NASDAQ
for the date the Award is granted (or if there was no quoted price for such date
of grant, then for the last preceding business day on which there was a quoted
price), or (c) if the Common Stock is not reported or quoted by any such
organization, fair market value of the Common Stock as determined in good faith
by the Committee using a “reasonable application of a reasonable valuation
method” within the meaning Section 409A of the Code and the regulations
thereunder. Notwithstanding the foregoing, “Fair Market Value” with respect to
an Incentive Stock Option shall mean fair market value as determined in good
faith by the Committee within the meaning of Section 422 of the Code.”
     3. Nature of Amendment. In accordance with Section 13.1 of the Plan, the
Board has determined that this Amendment shall not require approval of the
shareholders of the Company and therefore this Amendment shall become effective
as of the date that the Board has approved this Amendment, as shown below.

 



--------------------------------------------------------------------------------



 



     4. Ratification. As amended hereby, the Plan in hereby ratified and
confirmed.
     IN WITNESS WHEREOF, this Amendment has been executed on behalf of the
Company by authority of the Board as of January      , 2007.

            CARRIAGE SERVICES INC.
      By:   /s/ Melvin C. Payne         MELVIN C. PAYNE, Chairman and       
Chief Executive Officer     

-2-